Citation Nr: 0921579	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  

In the Notice of Disagreement received in June 2006, the 
Veteran expressed disagreement with the effective date of 
service connection for PTSD.  A claim for an earlier 
effective date for service connection for PTSD is referred to 
the RO for appropriate development.  

Additionally, the Veteran requested a 100 percent rating for 
PTSD and indicated that he has not worked since 2005.  Where 
a veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  A claim for a TDIU is referred to the RO for 
appropriate development.

FINDING OF FACT

The veteran's PTSD symptoms result in severe occupational and 
social impairment with deficiencies in most areas such as 
family relationships, judgment, thinking and mood.



CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 
4.130, Diagnostic Code 9411 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The RO provided the Veteran with notice regarding his claim 
for service connection for PTSD in a September 2003 letter 
that explained the evidence required to substantiate the 
claim and informed him what evidence VA was responsible for 
obtaining and what evidence VA would assist him in obtaining.  
This notice was provided prior to the rating decision on 
appeal.

The Veteran's claim for a higher initial rating stems from a 
disagreement with the initial rating assigned in the April 
2006 rating decision.  An October 2007 letter provided the 
Veteran with notice of the information and evidence required 
to establish a disability rating and effective date.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
medical records and relevant post-service medical records 
identified by the Veteran were obtained and associated with 
the claims file.  The Veteran has had several VA examinations 
for the evaluation of PTSD.    

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied.

II.  Analysis of Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran seeks an initial evaluation in excess of 30 
percent for service-connected PTSD.

The RO has evaluated the veteran's PTSD pursuant to 
Diagnostic Code (DC) 9411, which is governed by the General 
Rating Formula for Mental Disorders (formula). The formula 
provides for a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with period of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent rating, is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

According to the GAF scale in DSM IV, a score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood and an inability 
to work.  A score from 41 to 50 reflects serious impairment 
in social and occupation functioning including an inability 
to keep a job.  A score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  A score of 61 to 70 is provided when 
there are mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995). A score of 71 to 80 
reflects symptoms that are transient and expectable reactions 
to psychosocial stressors and no more than slight impairment 
in social, occupational or school functioning.

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran had active duty service from August 1961 to 
August 1963. 

Post-service VA medical records show that the Veteran was 
seen in January 2002 with complaints of depression.  The 
Veteran reported that his symptoms included fatigue, sadness, 
brooding over his divorce, financial concerns, hopelessness 
about his career, anxiety, anhedonia, social withdrawal and 
decreased concentration.  The Veteran reported sleeping five 
to eight hours a night.  He reported that he had suicidal 
ideation about 20 years prior due to fevers and weight loss.  
There was no further suicidal ideation, intent or plan since 
then.  The Veteran denied homicidal ideation.  He denied 
hallucinations and paranoia.  

The examiner noted that the Veteran was neatly dressed and 
groomed.  His speech was fluent.  His motor activity was 
within normal limits.  His affect was congruent.  Mood was 
depressed.  His thought processes and associations were 
logical.  Judgment and insight were fair.  A diagnosis of 
major depressive disorder was rendered.

The Veteran filed a claim for service connection for PTSD in 
September 2003.   The Veteran had a PTSD evaluation in 
September 2004.  The Veteran reported that he had not worked 
in 10 years because of problems with co-workers and an 
inability to be around people.  On mental status examination, 
the examiner noted that the Veteran was casually dressed and 
neat.  The Veteran made good eye contact.  His grooming and 
hygiene were excellent.  He was noted to be cooperative 
throughout the interview.  Speech was of normal rate and 
rhythm.  Mood was judged to be moderately depressed.  The 
examiner noted that there was sadness when discussing 
experiences in Vietnam and the loss of his family.  Affect 
was mood congruent.  The examiner indicated that thought 
processes and content were appropriate.  There were no 
delusions or hallucinations.  There was no suicidal or 
homicidal ideation.  The Veteran was oriented to person, 
place and time.  The examiner diagnosed major depressive 
disorder, PTSD and alcohol abuse.  

VA mental health records dated in August 2005 reflect that 
the Veteran presented with a history of intrusive thoughts, 
depression, anxiety, sleep disturbance, emotional 
restrictions, and hypervigilant behaviors.  The Veteran 
denied suicidal and homicidal ideation but reported once 
putting a gun in his mouth.  He reported drinking two beers a 
night to help him sleep.  He denied the use of drugs.  

On mental status examination, the Veteran was alert and 
oriented.  Grooming was disheveled.  Affect was flat, and 
mood was irritable.  The Veteran was cooperative.  His 
thoughts were logical and goal directed, without 
hallucinations or delusional content.  Speech was noted to be 
normal in rate and volume and slurred at times.  Eye contact 
was good.  Psychomotor activity was good.  Judgment and 
insight were fair.  A GAF of 50 was assigned. 

The Veteran had a VA examination in September 2005.  The 
Veteran reported that his PTSD symptoms included recurrent 
distressing dreams.  He reported avoiding activities, places 
and people that aroused recollections of trauma.  He reported 
a marked diminished interest or participation in significant 
activities and a feeling of detachment or estrangement from 
others.  The Veteran reported that he had difficulty falling 
or staying asleep.  The examiner noted that the Veteran was 
appropriately dressed.  His speech was unremarkable.  The 
Veteran was cooperative with the examiner.  Affect was 
appropriate.  Mood was dysphoric.  Attention was intact.  The 
Veteran was oriented to time, place and person.  There were 
no delusions.  Judgment was intact.  The examiner noted the 
presence of occasional suicidal thoughts.  The Veteran denied 
homicidal thoughts.  The examiner assigned a GAF of 60.  

At a December 2007 VA examination, the Veteran's complaints 
included chronic low mood and low energy level.  He reported 
frequent anger and irritability.  He reported that he did not 
have much contact with other people.  The Veteran reported 
forgetting a lot of things, such as phone numbers.  He 
reported that he quit his job because of memory problems.  
The Veteran reported that he had thoughts of killing himself 
many years ago but no longer had suicidal thoughts, 
intentions or plans.  

When asked about anxiety, the Veteran reported that he 
sometimes had difficulty breathing because of emphysema.   He 
reported that he learned to "be still" when he felt that 
way.  He did not report obsessive compulsive symptoms, mania 
or psychosis.  The Veteran reported sporadic nightmares.  The 
Veteran reported that he avoids crowds.  He avoided movies, 
church and crowded places such as big stores or malls.  The 
Veteran reported that he lives in a townhouse owned by his 
brother.  The Veteran reported that his brother did most of 
the chores and the Veteran did his own cooking and laundry.  
He contributed financially by paying the water bill.  The 
Veteran reported that he took care of his own finances.  The 
Veteran reported that he usually stayed at home to avoid 
crowds.   The Veteran reported that he attended monthly 
meetings of the DAV and had friends in that group.  

On mental status examination, the examiner noted that the 
Veteran maintained good eye contact and was cooperative 
throughout the evaluation.  The Veteran's speech was fast in 
pace and normal in tone and volume.  His thought processes 
were intact, and his statements were organized.  His affect 
was congruent with topic and was somewhat flat.  There was no 
indication from his speech or behavior that he was 
experiencing delusions or perceptual disturbances.  He did 
not report current homicidal or suicidal thoughts, intentions 
or plans.  The Veteran was oriented to person, place and 
time.  In a test of memory, the Veteran was able to recall 
any of three items after several minutes.  The examiner noted 
that the Veteran seemed to have good long-term memory and 
gave detailed explanations of things that happened while he 
was in the military.  His concentration was generally 
unimpaired, as was his general fund of knowledge.  His 
judgment and proverb interpretations were intact.  The 
examiner assigned a GAF of 53.  

A report of a May 2008 VA examination noted that the Veteran 
had not been hospitalized for psychiatric problems since his 
prior VA examination and had not received any outpatient 
psychotherapy.  The Veteran reported that he had nightmares 
more than once a week.  The Veteran reported that his 
concentration was okay, but his memory was poor.  He reported 
chronically low mood and sadness.  He stated that he had 
thoughts of death but tried to shake them off.   The Veteran 
reported that he was anxious a lot.  He reported that he 
attended DAV meetings on a monthly basis and enjoyed them to 
some degree.  The Veteran reported close relationships with 
his family members.  He admitted that he was detached from 
other people and not particularly open to developing new 
relationships or friendships.  The Veteran did not report 
hypervigilance of exaggerated startle response.  He did not 
report obsessive-compulsive symptoms, panic attacks, mania or 
psychosis.  

With respect to his social circumstances, the Veteran 
reported that he lived with his brother and got along fine 
with him.  The Veteran reported that he helped with inside 
chores.  He could not mow the yard because of emphysema.  The 
Veteran did not have any problem managing his finances.  The 
Veteran reported avoiding all social places, including 
crowds, church and movies.  He reported that he did not have 
any close friends.  On mental status examination, the 
Veteran's speech was normal for tone, pace and volume.  His 
thought processes were intact, and his statements were 
organized.  There was no indication of disturbances of 
delusions during the interview.  The Veteran did not report 
current homicidal or suicidal thoughts, intentions or plans.  
The examiner noted that the Veteran was alert to person, 
place and time.  His reasoning ability and judgment were 
fair.  He was able to recall two of three objects after 
several minutes and did not have a problem recalling 
information during the evaluation procedure.  The examiner 
assigned a GAF of 51.    

In March 2009, the Veteran submitted records from a private 
psychotherapist, Dr. Boyd.  Dr. Boyd indicated that he 
treated the Veteran from December 2006 to the present.  He 
stated that he would place the Veteran's GAF scores in the 
low 40's.  He stated that the Veteran talked about suicide 
during a session in March 2009.  Dr. Boyd noted that the 
Veteran reported a low quality of life due to chronic 
nightmares and social isolation because of PTSD.  

Dr. Boyd indicated that the Veteran experienced total social 
and occupational impairment due to PTSD.  He noted a 
diagnosis of PTSD, severe and chronic.  

In April 2009, the Veteran testified at a videoconference 
hearing.  The Veteran testified that he was on anti-
depressants for PTSD.  He testified that his PTSD caused 
memory loss and that he had nightmares several times a week.  
The Veteran stated that he had not worked in five years.  

The Board has carefully reviewed the record and finds that an 
initial rating of 70 percent is warranted.  The evidence in 
this case establishes that the Veteran has occupational and 
social impairment with deficiencies in most areas.  The 
evidence does not show total occupational and social 
impairment.  As indicated above, total social and 
occupational impairment is demonstrated by findings such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  In this case, 
the VA examinations have indicated that the Veteran has 
intact thought processes and speech.  There is no evidence of 
delusions or hallucinations, grossly inappropriate behavior 
or persistent danger to self or others.  Examiners have found 
that the Veteran is well-oriented.  While the Veteran has 
reported memory loss, VA examination reports do not reflect 
findings of memory loss of such severity that the Veteran 
cannot remember his name of the names of family members.  
Therefore, the Board concludes that a 70 percent rating, but 
no higher, is warranted for PTSD.   

In exceptional cases, including when a disability causes 
marked interference with employment or requires frequent 
periods of hospitalization, a higher evaluation may be 
available on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(2008).  In this case, the veteran alleges that his 
PTSD renders him unable to work.  The Board has inferred a 
claim for total rating based on individual unemployability 
due to service-connected disability (TDIU) has referred that 
claim to the RO for development. Nonetheless, the veteran has 
not required hospitalization for this disability, nor are any 
findings present that are not reflected in the 70 percent 
rating awarded in this decision.


ORDER

A 70 percent rating is granted for PTSD, subject to 
regulations governing the payment of monetary benefits.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


